Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 05/17/2022 has been entered. The present Office action is made with all the suggested amendments being fully considered. Claim 9 has been canceled and new claim 21 has been added by the Applicant. Accordingly, pending in this application are claims 1-8 and 10-21.

Response to Amendment
Applicant’s amendments to Claims do not overcome the double patenting rejection presented in the 09/13/2021 Office action and therefore, Examiner maintains the double patenting rejection as shown below. 
Applicant’s amendments to Claims 15 and 20 do not overcome claim rejections under 35 U.S.C. § 112 previously set forth in the Non-Final Office action mailed on 09/13/2021. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of U.S. Patent No. 10651178 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.


Claim limitation(s) of the instant Application
Claims of US Patent US 10651178 B2– hereinafter ‘178
1. An integrated circuit structure comprising:

a substrate;

a semiconductor active area overlying the substrate;

a first gate overlying a first channel region in the semiconductor active area;

a first transistor that includes the first channel region, a first source region adjacent to a first side of the first channel region in the semiconductor active area, a first drain region adjacent to a second side of the first channel region and the first gate;

a conductive contact that is directly connected to the first drain region of the first transistor, the conductive contact being a first conductive material;

a second gate spaced from the first gate, the second gate directly adjacent to the first drain region of the first transistor;

a conductive via that is directly connected to the second gate, the conductive via being a second conductive material;

an expanded conductive via that overlays the conductive contact and the conductive via to electrically connect them to each other, 

the expanded conductive via extending in a plane from the conductive contact to the conductive via; and

a first electrical insulation layer that surrounds the expanded conductive via.


1. An integrated circuit structure comprising:

a substrate;

a semiconductor active area overlying the substrate;

a first gate overlying a first channel region in the active area;

a first transistor that includes the first channel region, a first source region adjacent to a first side of the first channel region in the active area, a first drain region adjacent to a second side of the first channel region and the first gate;


a conductive contact that is directly connected to the first drain region of the first transistor, the conductive contact having an upper surface and being a first material;

a second gate spaced from the first gate, the second gate directly adjacent to the first drain region of the first transistor, …

a conductive via that is directly connected to the second gate, the conductive via …being a second material…;

an expanded conductive via that overlays the conductive contact and the conductive via to electrically connect them to each other, 

the expanded conductive via extending in a plane from the conductive contact to the conductive via,…; and

a first electrical insulation layer that surrounds the expanded conductive via.
2. The integrated circuit structure of claim 1, wherein the conductive contact and the conductive via each have an upper surface coplanar with the plane.


1. …wherein the upper surface of the conductive via and the upper surface of the conductive contact are coplanar with the plane.
3. The integrated circuit structure of claim 1, wherein the first conductive material and the second conductive material are different.

1. …the conductive via being a second material that is different than the first material.
6. The integrated circuit structure of claim 1, further comprising:

a second electrical insulation layer overlying the expanded conductive via and the first electrical insulation layer.
6. The integrated circuit structure of claim 1 further including:

a second electrical insulation layer overlying the expanded conductive via and the first electrical insulation layer.
7.    The integrated circuit structure of claim 6, further including a conductive wiring layer overlying the first electrical insulation layer.
7. The integrated circuit structure of claim 6, further including: a conductive wiring layer overlying the first electrical insulation layer.
8. The integrated structure of claim 7, wherein the conductive wiring layer is positioned spaced from the expanded conductive via in contact with the first electrical insulation layer and surrounded by the second electrical insulation layer.
8. The integrated circuit structure of claim 7, wherein the conductive wiring layer is positioned spaced from the expanded conductive via in contact with the first electrical insulation layer and surrounded by the second electrical insulation layer.

Claim 1 of the instant application is broader than claims 1 and 3 of the Patent ‘178 (as shown above). Therefore, claim 1 is found obvious and not patentably distinct from the claim 1 of the Patent ‘178.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "…the semiconductor active area" in lines 6 and 9.  This causes ambiguity in the claim. Because, lines 1-4 recite “a first semiconductor active area” and “a second semiconductor active area” and it is unclear which semiconductor active area is being referred to by the “the semiconductor active area”.
Claim 20 also recites the limitation "…the semiconductor active area" in lines 4 and 5 and rejected under 112(b) for the same reason. 
Furthermore, Claim 20 recites the same limitation "…a drain region " in line 4.  This causes ambiguity in the claim. Because, claim 15, upon which this claim depends, also recites a drain region in line 3 and it is unclear if claim 20 is referring to the same drain region or a different one.
Dependent claims 16-20 are rejected based on their dependency on a rejected base claim 15.




Allowable Subject Matter
Claims 10-14 are allowed. Regarding independent claim 10, the arguments presented by the Applicant on 01/13/2022 are persuasive. Therefore, claim 10 and its dependent claims are indicated as allowed over the closest prior art of record.
Claims 1-8 are rejected on the grounds of double patenting in this Office action. However, Examiner finds the arguments presented by the Applicant on 01/13/2022 as persuasive and overcome the closest prior art of record.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893